PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/367,673
Filing Date: 20 Jun 2014
Appellant(s): Perot et al.



__________________
Megan Doughty
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/4/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/4/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-8, 22, 28-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-8, 22, 28-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites, “obtaining a biological sample that is collected from a human patient suspected of having testicular cancer.”  The specification provides literal support of suspected on paragraph 0061 of PGPUB recites, “By way of example, the biological sample may be derived from a biopsy of the testicle carried out beforehand in a patient suspected of suffering from testicular cancer or may be derived from a biopsy carried out on an organ other than the testicle in a patient presenting metastases..” The specification does not provide any standard by which to differentiate a subject suspected of having testicular cancer, from a subject with testicular cancer, from a subject without testicular cancer.  The examples of the specification exemplify samples from subjects with testicular cancer or testicular cancer.  The appeal brief of 4/1/2020 asserts none of the prior art teaches human subject suspected of having testicular (page 15).  The brief on page 15 asserts the specification in vitro methods for diagnosis and prognosis and asserts prognosis requires diagnosis. However it is noted a subject that has not been diagnosed with testicular cancer has a good prognosis. The specification provides no guidance as to if a subject diagnosed with testicular cancer is encompassed by suspected of having testicular cancer.  The response alleges that lexico provides a definition of suspected that excludes diagnosis.  This argument of counsel as the response has not provided the alleged definition. Further Merriam Webster.com (https://www.merriam-webster.com/dictionary/suspect, downloaded may have contracted a disease or other medical condition (i.e., for example, cancer).”).  This definition suggests that a person who is “suspected” of having cancer “may” (or may not) also have the disease (i.e., would include everyone). Thus it is unclear clear if suspected of having testicular cancer encompasses all subjects undergoing testicular cancer screening, or only subjects that are symptomatic. It is unclear if two biopsies from a subject being assayed for testicular cancer and is diagnosed (by histopathlogy or other means) if assaying the other sample for expression of the claimed SEQ ID NO is within the scope of the claim. Thus suspected of having testicular cancer is unclear to what is encompassed by the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 5-8, 22, 28-34 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Garcia (WO2002046477) (IDS2/26/2015).
The specification provides examples in which HERV sequences identified  bioinformatically were assayed by fragmenting of DNA and hybridization to a microarray.  Thus the recitation, “and detecting, in the biological sample, the presence or absence of an RNA transcript expressed by a nucleic acid sequence having at least 99% identity with SEQ ID NO: 1”  encompasses detection of RNA fragments to the full length RNA sequences of the recited SEQ ID NO.
The claims are not limited to any kind of detection.  Further the language  of “and detecting, in the biological sample, the presence or absence of an RNA transcript expressed by a nucleic acid sequence having at least 99% identity with SEQ ID NO: 1” allows for the broadest reasonable interpretation of the detection of fragments of the recited SEQ ID NO.  The specification teaches methods of detecting nucleic acids using probes/and or at least one primer, consistent with this interpretation.
The claim recites, “obtaining a biological sample that is collected from a human patient suspected of having testicular cancer.”  The specification recites, “suspect” once on paragraph 0061 PGPUB and provides no definition or indication of what is required of suspected.  The teachings of the specification with respect to “suspected” are limited to a subject undergoing a biopsy as they are suspected of suffering from testicular cancer.  Thus the broadest reasonable interpretation of suspected of having testicular cancer is any subject that is being tested for testicular cancer by having a biopsy.

Garcia teaches diagnosis of testicular cancer by detection of testicular cancer by expression of HERV sequences (page 61, bottom).  Garcia teaches, “ In the case of testicular tumor, correlations between the expression of the env-specific mRNA, the presence of the transmembrane env, cORF and gag proteins and antibodies against HERV-K specific peptides in the serum of the patients, have been reported. Reference 142 reports that HERV-K10 gag and/or env proteins are synthesized in seminoma cells and that patients with those tumors exhibit relatively high antibody titers against gag and/or env” (page 34-36).  Garcia teaches SEQ ID NO 45, 85 and 88 which have greater than 99% identity with portions of SEQ ID NO 1.
Thus Garcia teaches detection of SEQ ID NO 45, 85 and 88 (fragments of claimed SEQ ID NO 1)in samples from subjects being assayed to diagnose testicular cancer (suspected of testicular cancer). 
With regards to claim 5, Garcia teaches detection of mRNA sequences (page 3, bottom).
With regards to claim 6-8, 22 Garcia teaches detection by RT-PCR (page 9, bottom).
With regards to claim 28-33, Garcia teaches diagnosis of testicular cancer by detection of testicular cancer by expression of HERV sequences (page 61, bottom).  Garcia teaches, “ In the case of testicular tumor, correlations between the expression of the env-specific mRNA, the presence of the transmembrane env, cORF and gag 
Thus Garcia teaches detection of SEQ ID NO 45, 85 and 88  (fragments of claimed SEQ ID NO 1) by RT-PCR in samples from subjects being assayed to diagnose testicular cancer (suspected of testicular cancer). 
	With regards to claim 34, detection of one, two or three sequences taught by Garcia is less than 775 binding partners.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 5-8, 22, 28-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garcia (WO2002046477) (IDS2/26/2015), Gimenez (Nucleic Acids Research (2010)volume 38, pages 2229-2246) and GenBank Accession AF074086.2 (https://www.ncbi.nlm.nih.gov/nuccore/9558700?sat=46&satkey=24892331; (march 11, 2002), Herbst (APMIS (1998) volume 106), pages 216-22), Ahn (Molecules and cells (2009) volume 28, pages 99-103), Arsac (WO2009/122053)(IDS2/26/2015), Stauffer .
The specification provides examples in which HERV sequences identified  bioinformatically were assayed by fragmenting of DNA and hybridization to a microarray.  Thus the recitation, “and detecting, in the biological sample, the presence or absence of an RNA transcript expressed by a nucleic acid sequence having at least 99% identity with SEQ ID NO: 1”  encompasses detection of RNA fragments to the full length RNA sequences of the recited SEQ ID NO.
The claims are not limited to any kind of detection.  Further the language  of “and detecting, in the biological sample, the presence or absence of an RNA transcript expressed by a nucleic acid sequence having at least 99% identity with SEQ ID NO: 1” allows for the broadest reasonable interpretation of the detection of fragments of the recited SEQ ID NO.  The specification teaches methods of detecting nucleic acids using probes/and or at least one primer, consistent with this interpretation.
The claim recites, “obtaining a biological sample that is collected from a human patient suspected of having testicular cancer.”  The specification recites, “suspect” once on paragraph 0061 PGPUB and provides no definition or indication of what is required of suspected.  The teachings of the specification with respect to “suspected” are limited to a subject undergoing a biopsy as they are suspected of suffering from testicular cancer.  Thus the broadest reasonable interpretation of suspected of having testicular cancer is any subject that is being tested for testicular cancer by having a biopsy.

Garcia teaches diagnosis of testicular cancer by detection of testicular cancer by expression of HERV sequences (page 61, bottom).  Garcia teaches, “ In the case of testicular tumor, correlations between the expression of the env-specific mRNA, the presence of the transmembrane env, cORF and gag proteins and antibodies against HERV-K specific peptides in the serum of the patients, have been reported. Reference 142 reports that HERV-K10 gag and/or env proteins are synthesized in seminoma cells and that patients with those tumors exhibit relatively high antibody titers against gag and/or env” (page 34-36).  Garcia teaches SEQ ID NO 45, 85 and 88 which have greater than 99% identity with portions of SEQ ID NO 1.
Thus Garcia teaches detection of SEQ ID NO 45, 85 and 88  (fragments of claimed SEQ ID NO 1)in samples from subjects being assayed to diagnose testicular cancer (suspected of testicular cancer). 
While Garcia teaches HERV sequences known to be transcribed and correlated with testicular , Garcia do not specifically teach sequences transcribed from SEQ ID NO 1.
However, GenBank Accession AF074086.2 teaches a tandemly repeated HERV-K sequence (nucleotides 8506-17976 and 2-9472) which are 99% or more identical to SEQ ID NO 1.
Gimenez teaches, “Endogenous retroviruses (ERVs) are an inherited part of the eukaryotic genomes, and represent 400 000 loci in the human genome. Human 
Herbst teaches, “This study further confirms a strong association between HERV-K gene expression and testicular and ovarian GCT with the exception of teratomas and possibly CIS/TIN.”(217, 2nd column, 2nd paragraph).
nd column, top).  Ahn teaches by RT-PCR Herv-H was overexpressed in testi tumors relative to control samples (figure 3F). Ahn teaches by RT-PCR Herv-R was overexpressed in testi tumors relative to control samples (figure 3A).
The references to Arsac are made to the national stage entry (US20100330581) which by definition is a translation of the WO document.  Arsac claims detection of SEQ ID NO 1-6 in a patient suspected of suffering from testicular cancer. Arsac in example 1 teaches SEQ ID NO 1-6 are HERV-W sequences detected in testicular cancer.  
Kovalskaya teaches detection of HERV sequences in testicular parenchyma.
Stauffer teaches analysis and detection of HERV sequences transcribed in different tissues and cancerous samples (abstract introduction).  In table 2 Stauffer teaches numerous of the HERV sequences analyzed were detected in multiple normal tissues and cancerous tissues, including normal testis and testis tumors.
Stauffer teaches, “This study shows that HERV families are more widely expressed than originally thought and that some members of the HERV-K and -H families could encode targets for cancer immunotherapy” (abstract).  Stauffer on page 6  teaches HERV-H and K are highly expressed in testicular cancer.  Stauffer states bottom of page 12, “members of this family should be further investigated for their expression patterns and immunological properties.”  


As discussed above Garcia clearly provides sequences for the detection of testicular cancer encompassed by the claims.  Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to detect the presence or absence of transcription from additional HERV sequences known in the art such as GenBank Accession AF074086.2 teaches a tandemly repeated HERV-K sequence with 99% identity  to SEQ ID NO 1(nucleotides 8506-17976 and 2-9472), in addition to the sequences taught by Garcia, Gimenez, Arsac, Ahn, Kovalskaya, Stauffer, and Arsac correlated with testicular cancer  in subjects suspected of having testicular cancer.  The artisan would be motivated to examine additional HERV sequences to provide a more detailed analysis of HERV sequences in testicular cancer in addition to those already known to be correlated with testicular cancer.  Further the artisan would be motivated to determine if the sequences of as GenBank Accession AF074086.2 teaches a tandemly repeated HERV-K sequence (nucleotides 8506-17976 and 2-9472) are expressed and are potential immunotherapy targets. The database of Pace of demonstrates the artisan would have a reasonable expectation of success as there a limited number of HERV sequences known.  Further the artisan would have a reasonable expectation of success as Garcia, Gimenez, Arsac, Ahn , Kovalskaya, Stauffer demonstrate that detecting HERV sequences in samples from subjects with testicular cancer was routine. .
Gimenez teaches, “For each HERV family, probes were designed using the criteria of sequence uniqueness among the genomic sequence collection of the whole 
With regards to claim 5, Garcia teaches detection of mRNA sequences (page 3, bottom).
With regards to claim 6-8, 22 Garcia teaches detection by RT-PCR (page 9, bottom).
With regards to claim 28-33, Garcia teaches diagnosis of testicular cancer by detection of testicular cancer by expression of HERV sequences (page 61, bottom).  Garcia teaches, “ In the case of testicular tumor, correlations between the expression of the env-specific mRNA, the presence of the transmembrane env, cORF and gag proteins and antibodies against HERV-K specific peptides in the serum of the patients, have been reported. Reference 142 reports that HERV-K10 gag and/or env proteins are synthesized in seminoma cells and that patients with those tumors exhibit relatively high antibody titers against gag and/or env” (page 34-36).  Garcia teaches SEQ ID NO 45, 85 and 88 which have greater than 99% identity with portions of SEQ ID NO 1. Garcia teaches detection by RT-PCR (page 9, bottom)

With regards to claim 34, Garcia teaches 3 sequences encompassed by the claims for detection of testicular cancer.  Gimenez teaches 6 sequences correlated with testicular cancer.  Herbst and Ahn each identify 1 sequence correlated with testicular cancer.  Arsac claims 6 SEQ ID NO correlated with. 
 (2) Response to Argument
Response to Arguments 112(A)
The 112 (a) rejection is presented as applicant has one recitation of “suspected of” and it is limited to subjects suspected of suffering from testicular cancer and having a biopsy. Applicant has argued as detailed below that the limitation, “suspected of having” is broader than this and excludes subjects that are diagnosed.  The brief and record only provides arguments of counsel that has not been substantiated by evidence. 
The response traverses the rejection asserting the rejection does not have reasonable basis based on the teachings of page 36-37.  The cited section states: 
    PNG
    media_image2.png
    150
    669
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    397
    669
    media_image3.png
    Greyscale
   The cited portion specifically states,” By way of example, the biological sample  may be derived from a biopsy of the testicle carried out beforehand in a patient suspected of suffering from testicular cancer or may be derived from a biopsy carried out on an organ other than the testicle in a patient presenting metastases.”(emphasis added by the examiner).  Thus the only time the specification recites suspected of suffering from testicular cancer is with respect to a subject having biopsy.  However, the claims are broader than this based on arguments of applicant.
The response continues by asserting that while the claims should be construed in light of the specification there is no need to spell out the metes and bounds of each.  The response continues by asserting, “In this case, “suspected” is being used in its ordinary and customary manner, which would not include patients confirmed to have testicular cancer, as discussed in more detail below with respect to the §112(b) 
The court held that the USPTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the "PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.

In the instant situation the appeal brief is suggesting the examiner and thus the board ignore the teachings of the specification and afford the claim a broader meaning than the specification suggests is encompassed. 
Further the brief suggests that “suspected” be given its ordinary and customary definition, but fails to provide how this is consistent with the teachings of the specification, MPEP, or case law.
The brief continues by asserting the rejection claiming that, “suspected of having testicular cancer” does not support for the full range of possibilities is legally and factually incorrect.  The response continues by asserting information which is well known need not be disclosed in the specification.  This argument has been thoroughly reviewed but is not considered persuasive as this is contrary to the fact pattern in the instant case.  As detailed previously the only recitation of “suspected of suffering testicular cancer” is with respect to a subject having a biopsy.  The MPEP is clear that claims must be read in light of the specification.  
The terminology suspected of having testicular cancer first appeared in the claims 4/11/2016 and the examiner asserted this was broad in the final action of 6/3/2016 by asserting “suspected of having testicular cancer is any man”, (page 28).  
The brief continues by again providing the representatives opinion of what they would like the “suspected of having testicular cancer” to mean, but ignore the teachings of the specification or the breadth the rejections initially presented in prosecution.  The brief continues to carve out their own narrow construction of the limitation, to fit what they would like the limitation to mean.  
The response continues providing arguments with respect to applicants possessed the invention by asserting the specification provides for samples other than a biopsy on page 37 including biological fluid, blood, urine, etc.  This argument has been thoroughly reviewed but is not considered persuasive as merely setting forth samples other than a biopsy does not change the lone teaching of the specification with respect,”the biological sample may be derived from a biopsy of the testicle carried out beforehand in a patient suspected of suffering from testicular cancer or may be derived from a biopsy carried out on an organ other than the testicle in a patient presenting metastases.”(emphasis added by the examiner)
	The brief continues by providing arguments that the claimed markers have use of diagnostic markers as disclosed in the specification.  This argument has been thoroughly reviewed but is not considered persuasive as the claims provide no limitations with respect to diagnosis.  The specifications teachings with respect to detection in serum and cell pellets of blood sample does not provide any evidence of 
The brief continues by asserting the rejection asserts that suspected of having testicular cancer includes subjects having testicular cancer.  This argument has been thoroughly reviewed but is not considered persuasive as this is factually incorrect.  The rejection asserts that based on the teachings of the specification “suspected of having testicular cancer” is limited to subjects having a biopsy and applicant’s arguments are an attempt to broaden the scope of the claim form the context set forth in the specification.
The brief continues by providing arguments with respect to how prognosis and diagnosis are related. These arguments are noted, but are not persuasive as the relationship of prognosis with diagnosis, has nothing to do with the written description.  
Thus the brief provides the representative’s opinion of what they would like “suspected of having testicular cancer” to require, which is inconsistent with the only recitation of “suspected of having testicular cancer” in the specification.  Further, applicant has in prosecution argued that suspected of having testicular cancer does not encompass subjects with testicular cancer or any male subject , but has provided no blaze markers to this interpretation, other than that is what they wish it to mean.
Response to Arguments 112(b)
The 112 (b) rejection flows from the 112(a) rejection in view of the prosecution history.
The brief traverses the rejection asserting the rejection does not demonstrate there is more than one interpretation of the “suspected of having testicular cancer.”  
The response continues by asserting MPEP 2173.02(I) requires that claims are given the broadest reasonable interpretation given to it by one of skill in the relevant art.  This argument has been thoroughly reviewed but is not considered persuasive as the MPEP 2173.02(II) (A) requires part of the judgement is based on the content of the application disclosure (b) the teachings of the prior art and (C) the claim interpretation of one of ordinary skill in the pertinent art.  The brief continues by providing representatives interpretation of what they wish the limitation required, “  , a patient suspected of having testicular cancer can be understood as a patient for whom there is some reason to suspect testicular cancer, such as a patient undergoing diagnostic testing for testicular cancer. Such a patient is readily distinguishable from a patient diagnosed with testicular cancer and a patient either not suspected of having testicular cancer (e.g., a healthy patient for whom there is no reason to suspect testicular cancer) or confirmed not to have testicular cancer (e.g., when testicular cancer has been ruled out as a diagnosis through diagnostic testing).”page 10, last paragraph).  In providing this asserted plain meaning, applicant has failed to articulate how it is consistent with sole recitation of suspected of having on page 36-37 of the specification,”the biological sample  may be derived from a biopsy of the testicle carried out beforehand in a patient suspected of suffering from testicular cancer or may be derived from a biopsy carried out on an organ other than the testicle in a patient presenting metastases.”(emphasis added by the examiner).  The brief has failed to substantiate the assertion by demonstrating the prior art was consistent with the alleged interpretation.  Further the brief has provided no evidence of how one of skill in the art would interpret the limitation.  
The brief continues by asserting, “According to MPEP §2111.01(1), “[ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say.” The plain meaning of “suspect” is to have an idea or impression of the existence, presence, or truth of something without certain proof. This definition is consistent with the Merriam Webster definition provided by the Examiner. It follows that the plain meaning of “suspected of having testicular cancer” excludes confirmed or proven diagnoses. ”This via footnote, as in the brief of 4/1/2020, references a definition that has not properly been submitted as evidence in the instant file wrapper.  Further Merriam Webster.com (https://www.merriam-webster.com/dictionary/suspect, downloaded 5/20/2020) defines suspect as 1 : to imagine (one) to be guilty or culpable on slight evidence or without proof //suspect him of giving false information 2 : to have doubts of : distrust  //suspects her motives 3 : to imagine to exist or be true, likely, or probable  //I suspect he's right and provides the synonyms assume, conjecture,  daresay,  guess,  imagine,  presume,  speculate,  suppose,   surmise, suspicion.” The Merriam-Webster dictionary does not specifically 
The brief on page 12 asserts, “interpreting “human patient suspected of having testicular cancer” as including a subject confirmed to have testicular cancer or not suspected of having testicular cancer contravenes the ordinary and customary meaning of “suspected,” the use of this term in the specification, and the interpretation persons skilled in the art would reach. Even though the specification does not define the term “suspected,” the context of the disclosure in the specification supports an interpretation consistent with its ordinary and customary meaning.”  This argument has been thoroughly reviewed but is not considered persuasive as it is not supported by evidence, but is only the opinion of counsel.  Further most artisan or lay people would assert someone having testicular cancer is highly suspected of having testicular.
The brief on page 13 asserts the teachings of US patent 8,841,256 are consistent with the interpretation applicants wish the limitation to be limited to.  However, U.S. Patent No. 8,841,256 which reads, “The term “suspected” or “suspecting” as used herein, refers to a medical deduction based upon the observance of cancer symptoms concluding that a subject (i.e., for example, a patient and/or mammal) may have contracted a disease or other medical condition (i.e., for example, cancer).”).  This definition suggests that a person who is “suspected” of having cancer “may” (or may not) also have the disease (i.e., would include everyone). 
The brief continues by arguing the context of the disclosure is consistent with the interpretation set forth by counsel.  This is confusing as the only recitation is suspected of having on page 36--37 of the specification, “the biological sample may be derived from a biopsy of the testicle carried out beforehand in a patient suspected of suffering from testicular cancer or may be derived from a biopsy carried out on an organ other than the testicle in a patient presenting metastases.”(emphasis added by the examiner).  Thus the specification clearly indicates it encompasses a subject having a biopsy, which most people would not undergo as a first screening for testicular cancer, due to the invasiveness and potential complications.  
The brief on page 14 continues to provide arguments with respect to the interpretation	 of one of ordinary skill in the art.  This argument has been thoroughly reviewed but is not considered persuasive as the brief and record fail to provide such evidence.  As stated in the MPEP, 2106 “Arguments of Counsel” 
 “However, it must be emphasized that arguments of counsel alone cannot take the place of evidence in the record once an examiner has advanced a reasonable basis for questioning the disclosure. See In re Budnick, 537 F.2d at 538, 190 USPQ at 424; In re Schulze, 346 F.2d 600, 145 USPQ 716 (CCPA 1965); In re Cole, 326 F.2d 769, 140 USPQ 230 (CCPA 1964). For example, in a case where the record consisted substantially of arguments and opinions of applicant’s attorney, the court indicated that factual affidavits could have provided important evidence on the issue of enablement.”
	The brief concludes the arguments with respect to the 112(b) rejection by reiterating the representative’s opinion of what they want the limitation to mean.
	In conclusion, the prosecution record clearly demonstrates there are multiple interpretations of “suspected of having testicular cancer.”  The brief has provided the representative’s opinion of what they would like the limitation to require or be limited to.  However, this limitation is inconsistent with the teachings of the specification.  Further the brief and prosecution record have failed to provide any evidence the interpretation of the representative are consistent with the specification,  prior art or with one of ordinary skill in the art.  Thus the rejection is maintained.
Response to 102 Arguments

	First  independent  claim1 is drawn to and obtaining a biological sample that is collected from a human patient suspected of having testicular cancer; and detecting, in the biological sample, the presence or absence of an RNA transcript expressed by a nucleic acid sequence having at least 99% identity with SEQ ID NO: 1. While the claims explicitly recite “presence or absence” the brief provides arguments only with respect to the presence and does not address the absence or how the sequences of the prior art would allow for detection of the absence.
Further while the claims require detecting the presence or absence of a transcript from the recited SEQ ID NO.  The claim merely requires detecting.  The claim provides no limitation with respect to how the sequences are detected, design of a probe or primer to detect the sequence.  
Independent claim 33 is drawn to obtaining a biological sample that is collected from a human patient suspected of having testicular cancer; detecting, in the biological sample, the presence or absence of an RNA transcript expressed by a nucleic acid sequence having at least 99% identity with SEQ ID NO: 1 by contacting the RNA transcript or cDNA obtained therefrom with a probe or primers to respectively hybridize to or amplify a region within the RNA transcript or cDNA obtained therefrom that is defined by a distinct region within the nucleic acid sequence.
	Further while the claims require detecting the presence or absence of the recited SEQ ID NO and probes or primers that hybridize to a region or amplify a region.  The claim provides no limitation with respect to design of a probe or primer to detect the 
	Thus the claims encompass any means of detecting the recited SEQ ID NO by any means encompassing a primer or probe to a distinct region.  The brief alleges the teachings of Garcia teaches methods of diagnosing testicular cancer by detecting HERV-K sequence including the sequence SEQ ID NO 45, 85 and 88 would not allow for the detection of “the presence or absence of an RNA transcript expressed by a nucleic acid sequence having at least 99% identity with SEQ ID NO: 1..”  The recitation of an indefinite article prior to first and second nucleotide sequence allows for detection of a fragment as the applicant deleted  full-length to address the 112(a) rejection in the response of 8/5/2017.  The specifications teachings are limited to ““The samples analyzed using the HERV-V2 high-density chip correspond to RNAs extracted from tumors and to RNAs extracted from the healthy tissues adjacent to these tumors. The tissues analyzed are the prostate, with breast, ovary, uterus, colon, lung, testicle and placenta as controls. In the case of placenta, only healthy tissues were used. For each sample, 50 ng of RNA were used for the synthesis of cDNA using the amplification protocol known as WTO. The principle of WTO amplification is the following: random primers, and also primers targeting the 3' end of the RNA transcript, are added, before a step of reverse transcription followed by a linear, single-stranded amplification denoted SPIA. The cDNAs are then assayed, characterized and purified, and then 2 .mu.g are fragmented, and labeled with biotin at the 3' end via the action of the terminal transferase enzyme. The target product thus prepared is mixed with control oligonucleotides, then the hybridization is carried out according to the protocol 
The specification does not provide the sequence of the probes of the microarray used to detect any SEQ ID NO.  Further the specification teaches the RNA was fragmented prior to hybridization and thus would not detect sequences of several kilobases or more than 9 kilobases of RNA with 99% identity to the claimed SEQ ID NO 1.
The brief provides no evidence how the sequences of greater than 25 nucleotides in the claimed SEQ ID NO would not detect the presence or absence a fragment of the recited SEQ ID NO, or how a nucleotide sequence of SEQ ID NO 45 (99% identity nucleotides 2-6495 SEQ ID NO 1 (NT 2-6501 SEQ ID NO 45), 85 (99% identity SEQ ID NO nucleotides 1111-3108, nucleotides 1-1998 of SEQW ID NO 85) and 88 (99% identity of SEQ ID NO 1, nucleotides 6444-8443, nucleotides 1-200 of SEQ ID NO 88) would not detect the presence or absence of the  claimed sequence.  One of skill in the art would believe longer nucleotide sequences would have greater specificity than shorter sequences.
Finally in review of the claims in view of the specification the brief provides no arguments with respect to the probe or primer structure.  The specification merely 
The brief attempts to imply the 25 nucleotide probes of the microarray of the specification allow for the selective detection of the recited SEQ ID NO, or a selective function specific for the recited SEQ ID NO.  However, the brief, specification, and/or the prosecution record do not provide the sequences of the probes of the array used in the application or any evidence of selectivity relative to the sequences taught by the prior art.  Further there is no evidence the 25 nucleotide probes function better or more selectively than the much nucleotide sequences cited.
Further the brief asserts unpredictability of the claim.  However, the brief has not provided any unpredictability of the active steps of the claim of obtaining a sample and detecting.  One of skill in the art recognizes obtaining a sample and detecting the presence or absence of a nucleic acid to be predictable, absent evidence to the contrary.  No such evidence has been provided.
	The brief on pages 15-16 alleges the claims require the detection of a sequence with at least 99% identity with the entirety of SEQ ID NO 1.  
	This argument has been thoroughly reviewed but is not considered persuasive as the claims recite, “ detecting, in the biological sample, the presence or absence of an RNA transcript expressed by a nucleic acid sequence having at least 99% identity with SEQ ID NO: 1..”  Applicant amended claim 1 in the response of 11/3/2016 to no longer recite, “the full length” to overcome the 112(a) rejection with this recitation.  Further the use of an indefinite article prior to a first RNA transcript and a first 
The brief continues by arguing that the length of the sequences of Garcia are shorter than 9465 nucleotides of SEQ ID NO 1.  This argument has been thoroughly reviewed but is not considered persuasive as the claims are drawn to the detection of the presence or absence of a transcript, but do not require the detection of the full length sequence as evidenced by applicants own example 1.  Further the sequences of Garcia identified in the rejection SEQ ID NO 45 (99% identity nucleotides 2-6495 SEQ ID NO 1 (NT 2-6501 SEQ ID NO 45), 85 (99% identity SEQ ID NO nucleotides 1111-3108, nucleotides 1-1998 of SEQW ID NO 85) and 88 (99% identity of SEQ ID NO 1, nucleotides 6444-8443, nucleotides 1-200 of SEQ ID NO 88)  would allow for the detection of the presence or absence of the transcribed sequences encompassed by the breadth of the claims. 
The response continues by arguing the length of 3 transcripts do not equal the entire length of the sequence.  This argument has been thoroughly reviewed but is not considered persuasive as the claims are drawn to the detection of a presence or absence of a transcript, but do not require the detection of the full length sequence as 
The brief continues by arguing, “  As set forth in the beginning of the rejection, the rejection is premised on an erroneous interpretation of the claims as encompassing the detection of fragments of the recited RNA sequence or fragments of SEQ ID NO: 1. See Office Action, p. 6. However, as discussed above the claims recite detecting an RNA transcript expressed by SEQ ID NO: 1 (or a sequence having at least 99% identity therewith), not any sequence that happens to contain an identical section nucleotides corresponding to less than 99% of SEQ ID NO: 1. Indeed, the Examiner seems to suggest that the claims encompass detection of any sequence that happens to include a section of 2 or more consecutive nucleotides (or perhaps even a single nucleotide) that is identical to a section (e.g., fragment) of the claimed RNA transcript or SEQ ID NO: 1.” This argument has been thoroughly reviewed but is not considered persuasive as the claim requires, “detecting, in the biological sample, the presence or absence of an RNA transcript expressed by a nucleic acid sequence having at least 99% identity with SEQ ID NO: 1..”  Thus the claim requires a nucleic that is expressed by sequences having 99% identity to SEQ ID NO 1, not that the sequence being detected is 99% identical to SEQ ID NO 1.  Further the claims specifically encompass recites, “the 
The brief continues by asserting, “However, such an interpretation is contrary to the plain language of the claims, which do not recite detecting an RNA transcript expressed by some unspecified fragment (making up less than 99%) of SEQ ID NO: 1. Instead, the claims recite detecting an RNA transcript that is expressed by a nucleic acid sequence having at least 99% identity with SEQ ID NO: 1. Moreover, the Examiner’s interpretation is untenable because it would render the recited “detecting” step entirely meaningless. Indeed, under the Examiner’s interpretation, the claims would encompass detecting practically any nucleic acid sequence having at least one nucleotide or at least two consecutive nucleotides that are identical to at least one or two consecutive nucleotides of SEQ ID NO: 1 (or RNA transcripts thereof). Persons skilled in the art would absolutely not interpret the claims in this manner.” This argument has been thoroughly reviewed but is not considered persuasive as MPEP 2111 states:
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004).
	In the instant case the brief wants the examiner to interpret the claims in a vacuum in such a manner that is advantageous to applicant.  However, the teachings of the specification never detect sequences with 99% identity to the claimed SEQ ID NO.  As previously discussed the teachings of the specification are limited to the detection of RNA that has been fragmented (and thus is not full length) which is hybridized to 25 
  The brief continues by asserting, “Further, the Examiner’s interpretation is contrary to the disclosure in the specification, which identified an RNA transcript expressed by the recited genomic sequence as being a diagnostic biomarker of testicular cancer, not merely any sequence that happens to have an identical section of two or more nucleotides. The Examiner tries to support his claim interpretation by alleging that the Examples in the specification detected fragments of the recited sequence. “This argument has been thoroughly reviewed but is not considered persuasive as the specification never detected the full length transcripts of the SEQ ID NO.  The specification merely teaches hybridization of fragmented RNA to 25 nucleotides of a probe.  Such hybridization does not demonstrate there was 99% identity in the 25 nucleotides hybridized to the probe.  Further hybridization to 25 nucleotides does not demonstrate the full length transcript was transcribed or the 25 nucleotides detected are even from the same HERV as the art recognize that HERV is a family of retrovirus which requires some level of relationship and/or identity.  
The brief on page 18 asserts the rejection is conflating detecting with amplification or hybridization.   Example 1 in the specification used a microarray including 25-mer probes that hybridized to distinct regions within the RNA transcript sequences. The brief continues by alleging, “For instance, Example 1 in the specification used a microarray including 25-mer probes that hybridized to a distinct region within the RNA transcript sequence. It was well known in the art (and explained in Appellants’ application) that expression products, such as RNA transcripts, are 
Response to Arguments 103
As indicated with respect to the anticipation rejection, the art rejection also relates to the breadth of the   claims in view of the broadest reasonable interpretation in view of the specification.  
	First the claim are drawn to “presence or absence” the brief provides arguments only with respect to the presence and does not address the absence or how the sequences of the prior art would allow for detection of the absence.

The brief on page 20 provides teachings with respect to obviousness the representative feels is important.  These are noted.
The brief on page 21 asserts the cited references to not remotely consider teaching the recited RNA transcripts from a human patient suspected of having testicular cancer.    The brief continues by providing arguments with respect to Garcia.  This argument is not persuasive for the reasons above. 
The brief continues by asserting, “The Examiner further applies Gimenez, Herbst, Ahn, Arsac, Stauffer, and Kovalskaya as allegedly teaching other HERV sequences (not corresponding to the recited genomic sequence having at least 99% identity with SEQ ID NO: 1) that are upregulated in various cancers. However, none of these references teaches or suggest any element of the claimed method.”  This argument has been thoroughly reviewed but is not considered persuasive as the broadest reasonable interpretation in view of the specification is the claims require only fragments in view of the teachings of the specification being limited to detection of fragmented RNA.  Further, applicant amended claim 1 in the response of 11/3/2016 to no longer recite, “the full length” to overcome the 112(a) rejection with this recitation.  Further GenBank Accession AF074086.2 teaches a tandemly repeated HERV-K sequence (nucleotides 8506-17976 and 2-9472) which are 99% or more identical to SEQ ID NO 1.
absence of HERV.  There is no evidence that hybridization of nucleic acids to a probe is anything but predictable.  Further the art of Garcia provides sequences with high degrees of identity with SEQ ID NO 1 and are within the breadth of the claim, rendering it obvious to look at sequence with identity suggested to be involved in testicular cancer.
The brief continues by asserting, “Herbst studied HERV-K expression in ovarian and testicular cancer. Herbst detected HERV-K transcripts in both ovarian and testicular tumors. See Herbst, Abstract. However, Herbst does not disclose or suggest the claimed nucleic acid sequence having at least 99% identity with SEQ ID NO: 1.” This argument is not persuasive as Garcia provides sequences with high degrees of identity with SEQ ID NO 1 and are within the breadth of the claim, rendering it obvious to look at sequence with identity suggested to be involved in testicular cancer.  Further art 
The brief continues to provide arguments Ahn, Arsac, Kovalskaya, Stauffer.  The brief concedes Ahn, Arsac, Kovalskaya, Stauffer teach detection of HERV transcripts in testicular cancer, but asserts they do not specifically teach SEQ ID NO 1.  This argument has been thoroughly reviewed but is not considered persuasive as Herbst, Arsac, Kovalskaya, Stauffer demonstrated the predictability of detecting HERV.  Further the art Garcia reads on the breadth of a transcript expressed from the recited SEQ ID NO.  Finally the GenBank Accession AF074086.2 teaches a tandemly repeated HERV-K sequence (nucleotides 8506-17976 and 2-9472) which are 99% or more identical to SEQ ID NO 1.  The brief notes the chromosomal locations associated with the different HERV, however this is not a limitation of a claim.  Neither is the chromosomal location important in claim construction or interpretation as the claim are to an RNA transcript transcribed from a nucleic acid sequence.
The brief continues by asserting that the sequences disclosed by the prior art to be expressed in testicular cancer are HERV-K or HERV-W, not HERV-H.  This argument has been thoroughly reviewed but is not considered persuasive as GenBank Accession AF074086.2 teaches a tandemly repeated HERV-K sequence (nucleotides 8506-17976 and 2-9472).

    PNG
    media_image4.png
    106
    710
    media_image4.png
    Greyscale

absence.  However, the prior art of record convincingly teaches that detection of HERV transcripts in cancer samples, including testicular was well within the skill of the art.  
The brief in b on page 25 notes there is no known correlation between the recited SEQ ID NO and testicular cancer.  This argument has been thoroughly reviewed but is not consider persuasive as the claims require no correlation (as applicant deleted the correlation in the response of 4/11/2016 to overcome the 101 rejection).  Further the claims are drawn to detection of the presence or absence of a nucleic acid transcribed from the recited SEQ ID NO.  At best the specification provides an undisclosed portion of the recited SEQ ID NO is correlated with testicular cancer in the samples assayed.  As the examples of the specification are limited to the hybridization of fragmented RNA to an array of 25 nucleotide probes one of skill in the art would recognize this demonstrates a fragmented portion of the sequence bound to a 25 nucleotide probe and was correlated.  The artisan would not believe that hybridization of a 25 nucleotide probe to fragmented RNA would detect sequences with 99% identity of thousands of bases in length.  
The brief continues by asserting, “Appellants’ argument goes to the reason for the asserted combinations of references. For instance, there could be conceivable motivation for assaying a sample from a human patient suspected of having testicular 
The brief continues, “Garcia, Gimenez, Herbst, Ahn, Arsac, Stauffer, and Kovalskaya teach that expression of altogether different HERV sequences was known to be correlated to testicular cancer is insufficient motivation for persons skilled in the art to assay a biological sample from a patient merely suspected of having testicular cancer for detection of the recited RNA transcript, which was not even known to exist, let alone known to be correlated to testicular cancer.” This argument has been thoroughly reviewed but is not considered persuasive as detailed previously each and every rejection provides a motivation to combine.  Further this is inconsistent with the teachings of the specification on pages 1-2, which provides similar to the prior art that HERV were known and demonstrate that identifying HERV sequences by bioinformatics and then assaying for transcripts would have been obvious to the skilled artisan (examples 1, 2 and 3).

The brief continues by arguing that one of skill in the art would not be motivated to detect HERV sequences in subjects suspected of having testicular cancer.  This argument has been thoroughly reviewed but is not considered persuasive as the only teachings with respected of having testicular cancer are subject’s undergoing a biopsy.  The specification on page 36-37 states, “By way of example, the biological sample  may be derived from a biopsy of the testicle carried out beforehand in a patient suspected of suffering from testicular cancer or may be derived from a biopsy carried out on an organ other than the testicle in a patient presenting metastases.”  Thus a subject undergoing a testicular biopsy (and thus the physician ordering or performing the biopsy) would want all possible information about the biopsied tissue including HERV expression patterns to better understand the molecular events in the testicle leading to the need to require a 
The brief continues by asserting that HERV sequences are transcriptionally silent in most normal tissue and somatic cells.  The brief continues by noting “Gimenez, Abstract (explaining that “The majority of HERVs are silent in most physiological contexts, whereas a significant expression is observed in pathological contexts, such as cancers.”  Thus the art demonstrates that HERV are expressed in pathological conditions, such as cancer.  The brief continues to point out where the prior art suggest HERV expression is low or not present in normal tissue.  This argument has been thoroughly reviewed but is not considered persuasive as the instant claims are to subjects suspected of having testicular cancer.  Subjects suspected of having testicular cancer and require a biopsy have some kind of tissue pathology.  Further the only context in the specification with respect to “suspected of having” is subjects having a biopsy, which would not be done on healthy tissue.  
The brief continues arguments with respect to one of skill in the art not examining expression of the recited SEQ ID NO in subjects not diagnosed with testicular cancer and no reasonable expectation of success.  This argument is not persuasive as the 
The brief continues on page 29, by asserting, “Indeed, such an assay would not be expected to provide any useful information. Indeed, detection of the RNA transcript could hardly be useful in diagnosing or treating the patient, or for the scientific investigation purposes contemplated by the Examiner.”  This argument has been thoroughly reviewed but is not considered persuasive as Stauffer states bottom of page 12, “members of this family should be further investigated for their expression patterns and immunological properties.”    Further these are merely arguments of counsel that has not been substantiated by evidence.  MPEP 2145 I states:
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness
The brief reiterates the assertion there is no motivation to assay for the recited SEQ ID NO in testicular cancer as there is no known correlation.  This argument has been thoroughly reviewed but is not considered persuasive as Garcia, Gimenez, Herbst, Ahn, Arsac, Stauffer, and Kovalskaya demonstrate the examination of HERV in samples of subjects with and without cancer was known at the time of filing of the claims to 
The brief continues by asserting that the motivation is contrary to the fundamental principles of science research.  This argument has been thoroughly reviewed but is not considered persuasive as Garcia, Gimenez, Herbst, Ahn, Arsac, Stauffer, and Kovalskaya demonstrate examining the role of HERV expression in cancer was well studied to better understand the cancer.  Thus it would be obvious to examine biopsies suspected of having cancer to determine if the HERV expression is present or absent in conjunction with the diagnosis of which follows a biopsy.  The prior art demonstrates transcripts with high percent identity over portions were present in subjects with testicular cancer.   Thus the prior art has a better nexus, than merely screening subjects for bioinformatically identified HERV sequences, which based on the arguments appears to be inconsistent with the fundamentals of science research.
	The brief providing counsels opinion of what is required of an experiment.  This argument has been thoroughly reviewed but is not considered persuasive as the claims do not require test and control samples.  Further the rejection does not rely on the detection of SEQ ID NO 1 for diagnosis, but merely to provide a more detailed analysis of the sample.    
The brief asserts, “no reasonable molecular biologist would try to identify diagnostic biomarkers of testicular cancer by examining undiagnosed samples, such as samples from patients only suspected of having testicular cancer.”  This argument has been thoroughly reviewed but is not considered persuasive as the claims do not require a diagnostic, nor is the rejection drawn to a diagnostic. The rejections are to detecting 
	The brief on page 32-34 provides arguments about reasonable expectation of success in undiagnosed subjects with respect to Garcia, Gimenez, Herbst, Ahn, Arsac, Stauffer, and Kovalskaya.  This argument is not persuasive as the only active steps are obtaining a sample and detecting the presence or absence of transcripts.  There is no evidence of either step being unpredictable.  The brief is again trying to assert the claim requires a correlation to be obvious.  However the claims do not recite a correlation and applicant deleted the correlation to address a 101 rejection.  
The brief asserts there is no reasonable expectation of success using known method such as PCR or hybridization probes to detect known sequences.  This argument has been thoroughly reviewed but is not considered persuasive as the claims are drawn to the presence or absence.  If there is unpredictability in detecting known nucleic acid sequences, the instant claims and specification suffer from the same unpredictability as neither the specification nor claims provide any specific reagents for the detection of the asserted transcripts.  
	The brief continues by arguing, “Moreover, contrary to the Examiner’s assertion, it was not routine to assay samples from patient merely suspected of having testicular cancer for detecting an RNA transcript that was not even known to exist, much less known to be correlated to testicular cancer.”  This argument has been thoroughly reviewed but is not considered persuasive as the claims are drawn to the detection of the presence or absence of a transcript.  Detection of nucleic acids by PCR or hybridization relies on the base pairing of the nucleotides which is one of the most 
Thus as the brief does not address at all the detection of the absence of the recited nucleotide sequences when the entirety of each sequence was known, the rejection should be maintained.
Further the brief argues unpredictability of detecting the presence of the recited SEQ ID NO in a subject suspected of having testicular cancer.  First the only active steps of the claim are obtaining a sample and detecting the presence or absence.  There is no evidence of record that obtaining and detecting the presence of the SEQ ID NO is anything but predictable.  If these steps are anything but predictable the instant specification does not provide any guidance to address the alleged deficiencies.  
Finally the brief has argued the claim construction does not encompass fragments.  This argument is inconsistent with the prosecution history as applicant deleted limitations with respect to the entire or full length sequence to address 112 issues.  Further the teachings of the specification are limited to detection of fragmented 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Steven Pohnert/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        
Conferees:
/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634   

/BENNETT CELSA/
Primary Examiner, TC1600
                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.